SUPPLEMENT DATED APRIL 10, 2014 to PROSPECTUS DATED MAY 1, 2003 FOR FUTURITY ACCOLADE NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C This supplement contains information regarding changes to an investment options that are available under your Contract. Effective after the close of business on April 30, 2014, the names of the following investment options will change: Old Name New Name Templeton Foreign Securities Fund Templeton Foreign VIP Fund Templeton Growth Securities Fund Templeton Growth VIP Fund Please retain this supplement with your prospectus for future reference. Accolade (NY)4/2014
